Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 12/7/2021 is acknowledged.  The traversal is on the ground(s) that there is a generic feature “A” which provides a special technical feature.  This is not found persuasive because the feature “A” cannot be a special technical feature because it does not provide a contribution over the prior are for the reasons as discussed below.
The requirement is still deemed proper and is therefore made FINAL.

Claims 3-39, 42-53, 56-60 and 65 are withdrawn pursuant to 37 CFR 1.142(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 40-41, 54-55, 61-64 and 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In the independent claims the limitation of “in a state where a fastening tool is not inserted into the metal collar” is unclear because it is not found in the 

Claim Interpretation
The claims are interpreted as the fastening part in combination with FRP member because the body of the claims breathe life and meaning to the preamble by requiring the “metal collar attached in a thought-hole formed in the FRP member”.  See MPEP 2111.02

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 61 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dervy (US 4,244,661).  Dervy discloses a fastening part comprising: a collar (10) attached to a through hole (21) in a FRP member (16).  The metal collar includes: a first member (26 or 26’) having inner and outer circumferential surfaces, the outer surface is in contact with the inner surface of the through hole and, a slit (32) extending between end surfaces; a second member (42) applies a radial outward pressing force to the inner surface of the first member (column 3, paragraph beginning line 18) and; the radial outward pressing force would provide a reaction force by the first member.  There is no fastener tool inserted .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 40-41 and 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over Sucic (US 7,047,596) in view of Dervy.  Sucic discloses a fastening part (10) and method comprising: a collar (20) attached to a through hole (14) in a FRP member (12).  The metal collar includes: a first tubular outer collar member (22) having inner and outer circumferential surfaces (26), the outer surface is in contact with the inner surface of the through hole and; a second inner collar member (24) fitted into the first collar member and in contact with its inner surface to apply a radial outward pressing force to the inner surface of the first outer collar member (column 3, paragraph beginning line 43) and; the radial outward pressing force would provide a reaction force by the first outer collar member (column 3, paragraph beginning line 43).  The outer collar member is first fitted into the through hole then the inner collar is fitted into the outer collar (column 4, paragraph beginning line 19).  There is no fastener tool inserted into the metal collar (see Figs. 2 and 3).  Sucic does not disclose the first outer collar member having a slit extending between its ends.  Dervy discloses a fastening part (10) for an FRP (16) including a tubular outer collar member (26 or 26’) wherein the outer collar member includes a slit (32).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the outer collar member of Sucic with a slit as disclosed in Dervy because Dervy teaches the slit .

Claims 54-55, 63-64 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Sucic in view of Dervy as applied to claims 40 and 62 above, and further in view of Marinelli (US 3,639,137).  Modified Sucic does not disclose a microencapsulate adhesive between the inner and outer collars and between the outer collar and through hole.  Marinelli discloses a microencapsulated adhesive (26) and teaches the microcapsules can located between inner and outer members (Figs. 4 (a) and (c)) and also teaches the microcapsules can be located on an outer surface of an outer member (Fig. 4(d)).  And further teaches the microencapsulated adhesive foams and hardens (column 3, paragraph beginning line 30).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide modified Sucic a microencapsulate adhesive as disclosed in Marinelli between the inner and outer collars and between the outer collar and through hole in order to provide both sealing and corrosion resistance as discussed in Marinelli (column 1, paragraph beginning line 16).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677